Case 3:19-cr-00100-VC Document 61-6 Filed 12/23/20 Page 1 of 22




      GOV’T EXHIBIT 6
                                                                                 Case 3:19-cr-00100-VC
                                                                                      3:16-cr-00508-EMCDocument
                                                                                                        Document61-6
                                                                                                                  79 Filed 03/13/18
                                                                                                                           12/23/20 Page 1
                                                                                                                                         2 of 21
                                                                                                                                              22




                                                                          1

                                                                          2

                                                                          3

                                                                          4                                  UNITED STATES DISTRICT COURT

                                                                          5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                          6

                                                                          7    UNITED STATES OF AMERICA,                          Case No. 16-cr-00508-EMC-1

                                                                          8                    Plaintiff,
                                                                                                                                  ORDER DENYING DEFENDANT’S
                                                                          9             v.                                        MOTION TO SUPPRESS EVIDENCE
                                                                         10    KRISHNA VIRAMONTES,                                Docket No. 33

                                                                         11                    Defendant.

                                                                         12
United States District Court
                               For the Northern District of California




                                                                         13                                        I.    INTRODUCTION
                                                                         14            Defendant Krishna Viramontes has been charged with various child-pornography-related
                                                                         15   counts as a result of Dropbox’s search of his files. Before this Court is Mr. Viramontes’ Motion to
                                                                         16   Suppress Evidence. Docket No. 33 (“Mot.”).
                                                                         17                                 II.   PROCEDURAL BACKGROUND
                                                                         18            Mr. Viramontes filed his Motion to Suppress on June 8, 2017, arguing that Dropbox, the
                                                                         19   National Center for Missing and Exploited Children (“NCMEC”), and Sergeant William Heppler
                                                                         20   violated his Fourth Amendment rights by conducting various searches of his Dropbox files. Mot.
                                                                         21   at 10.
                                                                         22            Thereafter, the parties filed an Opposition and Reply. The Government’s Opposition,
                                                                         23   Docket No. 36 (“Opp.”), included as Exhibit B Dropbox’s first declaration via its Content Safety
                                                                         24   Lead Chengos Lim (“Orig. Decl.”). The Court then held an initial hearing on July 26, 2017, and
                                                                         25   continued the matter to allow for further briefing. After the hearing, the Court issued an order for
                                                                         26   supplemental briefing, inquiring as to: (1) the degree of public availability of Mr. Viramontes’
                                                                         27   files, (2) whether Dropbox had established a pattern of search activity and government reporting
                                                                         28   with regard to child pornography files, and (3) Dropbox’s public or private motive in manually
                                                                                 Case 3:19-cr-00100-VC
                                                                                      3:16-cr-00508-EMCDocument
                                                                                                        Document61-6
                                                                                                                  79 Filed 03/13/18
                                                                                                                           12/23/20 Page 2
                                                                                                                                         3 of 21
                                                                                                                                              22




                                                                          1   reviewing files. Docket No. 42. After the Government filed an additional declaration from

                                                                          2   Dropbox via Lim, Docket No. 47, Ex. A (“First Supp. Decl.”), with accompanying arguments,

                                                                          3   Docket No. 47, (“Gov. First Supp. Brief”), the Court ordered another declaration on the frequency

                                                                          4   of Dropbox’s NCMEC reporting. Docket No. 51. The Government provided such a declaration

                                                                          5   from Dropbox via Lim. Docket No. 54 (“Sec. Supp. Decl.”). Mr. Viramontes then submitted a

                                                                          6   response, Docket No. 57 (“Def. Supp. Reply”), as did the Government. Docket No. 60 (“Gov.

                                                                          7   Sec. Supp. Brief”). The Court then conducted a second hearing and took the matter under

                                                                          8   submission.

                                                                          9                                   III.   FACTUAL BACKGROUND

                                                                         10          On May 24, 2016, Dropbox submitted a CyberTipline report to NCMEC. See Mot., Ex. A

                                                                         11   (“CyberTipline Report”), at KV 00056. NCMEC is a non-profit organization statutorily charged

                                                                         12   with acting as a national clearinghouse for reports of child pornography. See Opp., Ex. C
United States District Court
                               For the Northern District of California




                                                                         13   (“NCMEC Decl.”) ¶ 2; 34 U.S.C. § 11293(b) (detailing NCMEC’s responsibilities); 18 U.S.C.

                                                                         14   § 2258A(c), (d)(6) (same). When electronic service providers like Dropbox discover child

                                                                         15   pornography on their services, they are statutorily required to submit a report to NCMEC’s

                                                                         16   “CyberTipline.” See 18 U.S.C. § 2258A(a). After receiving a CyberTipline report, NCMEC

                                                                         17   conducts an initial investigation. NCMEC Decl. ¶¶ 12-17. It then supplements the CyberTipline

                                                                         18   report with the results of its investigation and sends the report to law enforcement agencies for

                                                                         19   further action if appropriate. Id. ¶ 20.

                                                                         20          Here, Dropbox discovered 10 videos of child pornography on Mr. Viramontes’ Dropbox

                                                                         21   account. First Supp. Decl. ¶ 16. In accordance with statutory law, it submitted a CyberTipline

                                                                         22   report regarding those videos. Orig. Decl. ¶ 9. When NCMEC received the report, it conducted

                                                                         23   its initial investigation, then turned the information over to the San Jose Police Department.

                                                                         24   NCMEC Decl. ¶¶ 25-27. The instant prosecution ensued.

                                                                         25          Dropbox discovered the 10 videos on Mr. Viramontes’ account using

                                                                         26                                                    . First Supp. Decl. ¶ 16.

                                                                         27                                                                 . See id.

                                                                         28
                                                                                                                                2
                                                                                   Case 3:19-cr-00100-VC
                                                                                        3:16-cr-00508-EMCDocument
                                                                                                          Document61-6
                                                                                                                    79 Filed 03/13/18
                                                                                                                             12/23/20 Page 3
                                                                                                                                           4 of 21
                                                                                                                                                22




                                                                          1                              . Id. In doing so, Dropbox discovered 10 files in Mr. Viramontes’

                                                                          2   Dropbox account that corresponded to child pornography. See id.

                                                                          3           Upon discovering the 10 files on Mr. Viramontes’ account, Dropbox manually opened

                                                                          4   each file to confirm that they were child pornography. First Supp. Decl. ¶ 6. It then filed the

                                                                          5   CyberTipline report, attaching the 10 apparent child pornography files and 7 additional “log files.”

                                                                          6   Id. The log files appear to contain meta data on the 10 pornography files, such as upload dates and

                                                                          7   file titles. See Mot., Ex. B (“SFPD Chronology”), at KV 00153. For each of the 17 files, Dropbox

                                                                          8   answered “Yes” to “Was File Reviewed by Company” and “Was File Publicly Available?”

                                                                          9   CyberTipline Report, at KV 00060-63.

                                                                         10           When NCMEC received the CyberTipline report, NCMEC staff opened 8 of the 10

                                                                         11   pornography files and searched publicly available records and websites using information from the

                                                                         12   report, e.g., the email and IP addresses associated with the Dropbox account. NCMEC Decl.
United States District Court
                               For the Northern District of California




                                                                         13   ¶¶ 24-26; see also CyberTipline Report, at KV 00058-60. These searches suggested that the

                                                                         14   Dropbox user resided near the San Francisco Bay Area or Sacramento. NCMEC Decl. ¶ 26.

                                                                         15   Based on this information, NCMEC forwarded the report and their research to the San Jose Police

                                                                         16   Department. Id. ¶ 27. The San Jose Police Department’s Internet Crimes Against Children Unit

                                                                         17   forwarded the materials to its San Francisco counterpart, where Sergeant Heppler was assigned to

                                                                         18   the case. Heppler Decl. ¶ 5. When Sergeant Heppler received the materials, he reviewed the 10

                                                                         19   files of child pornography and began his investigation. SFPD Chronology, at KV 00152. This

                                                                         20   investigation resulted in Mr. Viramontes’ arrest and prosecution.

                                                                         21                                   IV.    DROPBOX’S SEARCHES

                                                                         22   A.      Dropbox as Government Agent

                                                                         23           Mr. Viramontes argues that Dropbox acted as a government agent when it warrantlessly

                                                                         24   conducted                 and manually reviewed Mr. Viramontes’ files, thereby violating the

                                                                         25   Fourth Amendment. This contention is governed by United States v. Cleaveland, under which a

                                                                         26   private party’s search is a government action for the purposes of the Fourth Amendment if (1) “the

                                                                         27   government knew of and acquiesced in the intrusive conduct,” and (2) “the party performing the

                                                                         28   search intended to assist law enforcement efforts.” 38 F.3d 1092, 1093 (9th Cir. 1994), as
                                                                                                                               3
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 4
                                                                                                                                        5 of 21
                                                                                                                                             22




                                                                          1   amended (Jan. 12, 1995). The defendant bears the burden of proving the Cleaveland prongs are

                                                                          2   met. Id. With regard to the first prong, knowledge of and acquiescence to a pattern of searching

                                                                          3   (as opposed to the specific search) may suffice. See United States v. Walther, 652 F.2d 788, 793

                                                                          4   (9th Cir. 1981). Here, Dropbox has conducted two types of searches—searches

                                                                          5   and manual reviews of identified files. Each type of search triggers its own Cleaveland analysis.

                                                                          6          1.      Government Knowledge of and Acquiescence to Private Search

                                                                          7          In the instant case, there is no indication that the government knew of or acquiesced to the

                                                                          8   particular Dropbox searches that revealed Mr. Viramontes’ files. The question is whether the

                                                                          9   government knew of and acquiesced to “a particular pattern of search activity” that includes the

                                                                         10   disputed search. Walther, 652 F.2d at 791-93.

                                                                         11          Mr. Viramontes argues that the government did because Dropbox has filed many reports

                                                                         12   with the NCMEC in the last several years—in fact, Dropbox reported                 illegal images
United States District Court
                               For the Northern District of California




                                                                         13   in one year alone. See Def. Supp. Reply at 7. He also argues that NCMEC’s creation of the

                                                                         14   CyberTipline was meant “to assist internet companies like Dropbox in reporting” child

                                                                         15   pornography. Id. Finally, Mr. Viramontes cites news reports and a Department of Justice news

                                                                         16   release concerning various child pornography prosecutions involving Dropbox. Reply at 7-8.

                                                                         17                  a.

                                                                         18          As to Dropbox’s                , Mr. Viramontes’ evidence establishes government

                                                                         19   knowledge that Dropbox reported child pornography. It does not necessarily establish knowledge

                                                                         20   that Dropbox                         or that the government acquiesced to such searching.

                                                                         21   Dropbox has reported many child pornography files to NCMEC, but it learns of such files from

                                                                         22   many sources in addition to             . For example, Dropbox receives reports of child

                                                                         23   pornography from users, Orig. Decl. ¶¶ 5, 7, who might be unwilling solicitees or recipients of

                                                                         24   such files. Dropbox also receives reports of child pornography from law enforcement and

                                                                         25   NCMEC. Orig. Decl. ¶¶ 5, 7. Other evidence cited by Mr. Viramontes is not particularly

                                                                         26   probative. For example, NCMEC’s creation of the CyberTipline goes to reporting, not necessarily

                                                                         27   searching. Of the news articles that Mr. Viramontes cites, two indicate only that Dropbox

                                                                         28   provided a tip to NCMEC about child pornography on Dropbox, but does not indicate how
                                                                                                                               4
                                                                                 Case 3:19-cr-00100-VC
                                                                                      3:16-cr-00508-EMCDocument
                                                                                                        Document61-6
                                                                                                                  79 Filed 03/13/18
                                                                                                                           12/23/20 Page 5
                                                                                                                                         6 of 21
                                                                                                                                              22




                                                                          1   Dropbox obtained the information. See id. The other three articles do not indicate that Dropbox

                                                                          2   took any action at all. See id.

                                                                          3          While there is no direct evidence of the government’s awareness of and acquiescence in

                                                                          4   Dropbox’s                             , the sheer number of images reported by Dropbox to

                                                                          5   NCMEC raises an inference of such. Moreover, the general availability of

                                                                          6                                                                                                       .

                                                                          7   See Kate Knibbs, Dropbox Refuses to Explain Its Mysterious Child Porn Detection Software,

                                                                          8   Gizmodo (Aug. 12, 2015, 2:36 p.m.), https://gizmodo.com/dropbox-refuses-to-explain-its-

                                                                          9   mysterious-child-porn-de-1722573363 (“Dropbox has already admitted to using a hashing system

                                                                         10   to detect illegal content in its users[’] files, but not for child porn—for detecting copyrighted

                                                                         11   files.”). Although it has not disclosed whether and how it searches user files for child

                                                                         12   pornography, press reports have assumed Dropbox employs such tools, given their availability.
United States District Court
                               For the Northern District of California




                                                                         13   See id. (speculating that Dropbox uses PhotoDNA, a hash tool, to locate child pornography); Nate

                                                                         14   Anderson, After Dropbox Finds a Child Porn Collector, a Chess Club Stops His Knife Attack, Ars

                                                                         15   Technica (Nov. 23, 2015, 7:00 a.m.), https://arstechnica.com/tech-policy/2015/11/how-dropbox-

                                                                         16   found-a-child-porn-collector-and-a-chess-club-stopped-his-rampage (Dropbox “has for some time

                                                                         17   been the target of speculation that it proactively scans user uploads against a database of known

                                                                         18   illegal imagery.”). Although a close question, there is sufficient evidence from which it may be

                                                                         19   inferred that the government likely knew of and acquiesced in Dropbox’s                    . Cf.

                                                                         20   United States v. Reed, 15 F.3d 928, 932 n.4 (9th Cir. 1994) (Accepting the fruits of a known

                                                                         21   pattern of search constitutes acquiescence to that pattern.).

                                                                         22                  b.      Manual Review

                                                                         23          As to Dropbox’s manual review, Dropbox engaged in a pattern of search. Dropbox

                                                                         24   reported many files of suspected child pornography from at least May 2016 to August 2017, see

                                                                         25   Sec. Supp. Decl. ¶ 2, and “[a]ll apparent child pornography is manually reviewed by a member of

                                                                         26   the content safety team before it is reported to NCMEC.” Orgi. Decl. ¶ 2; see also First Supp.

                                                                         27   Decl. ¶ 13. The issue then is whether the government knew of and acquiesced in Dropbox’s

                                                                         28   pattern of manually reviewing files containing suspected child pornography before reporting them
                                                                                                                                 5
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 6
                                                                                                                                        7 of 21
                                                                                                                                             22




                                                                          1   to NCMEC.

                                                                          2          The most plausible method by which the government might become aware of Dropbox’s

                                                                          3   pattern of manual review is via Dropbox’s answers to CyberTipline queries. When an electronic

                                                                          4   service provider (ESP) files a report with NCMEC, it may answer “Was File Reviewed by the

                                                                          5   Company?” NCMEC Decl. ¶ 10. This field is optional. Id. When NCMEC receives a report, it

                                                                          6   performs an investigation. It then forwards the results of its investigation and the ESP’s original

                                                                          7   report to law enforcement. Id. ¶ 18. Therefore, if an ESP always manually reviews the file and

                                                                          8   always chooses to answer “Was File Reviewed by the Company?” in the affirmative, then the

                                                                          9   government would know of that ESP’s pattern of manual review. In this case, Dropbox always

                                                                         10   manually reviews reported files, but the record does not indicate how often it chooses to answer

                                                                         11   the “File Reviewed” query. The record reflects only that Dropbox chose to answer in the

                                                                         12   affirmative in its NCMEC report regarding Mr. Viramontes’ files. See CyberTipline Report, at
United States District Court
                               For the Northern District of California




                                                                         13   KV 00060-63. There is no evidence in the record that Dropbox always or often gave the same

                                                                         14   affirmative answer in other NCMEC reports. Thus, there is no evidence from which it may

                                                                         15   reasonably be inferred that the government was aware of and acquiesced in Dropbox’s pattern of

                                                                         16   conducting manual review of reported images.

                                                                         17          The facts in the record herein contrast with Walther. In Walther, Hank Rivard, an airline

                                                                         18   employee, had opened a suspicious overnight case, discovered a white powder inside, and

                                                                         19   contacted DEA agents. Id. at 790. Rivard had previously opened cases, and the DEA had never

                                                                         20   discouraged him from doing so. Id. In addition, Rivard had previously been a paid confidential

                                                                         21   informant for the DEA for four years. Id. The trial court had found that Rivard’s sole reason for

                                                                         22   opening the case was his suspicion that it contained drugs. Id. at 791. It further found that Rivard

                                                                         23   “probably opened the case with the expectation that he would be compensated by the DEA if he

                                                                         24   were to discover a significant quantity of illegal drugs.” Id. On appeal, the court held that

                                                                         25   Rivard’s “prior experience with the DEA provides proof of the government’s acquiescence in the

                                                                         26   search.” Id. at 793. Specifically, the DEA “had certainly encouraged Rivard to engage in this

                                                                         27   type of search. Rivard had been rewarded for providing drug-related information in the past. He

                                                                         28   had opened Speed Paks before, and did so with no discouragement from the DEA. The DEA thus
                                                                                                                                6
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 7
                                                                                                                                        8 of 21
                                                                                                                                             22




                                                                          1   had knowledge of a particular pattern of search activity . . . and had acquiesced in such activity.”

                                                                          2   Id. at 793. The court “emphasize[d] the narrowness of [this] holding,” specifying that “[i]t is

                                                                          3   dependent upon the trial court’s finding of extensive contact between Rivard and the DEA.” Id.

                                                                          4          In the instant case, there is no evidence of the government’s knowledge of prior manual

                                                                          5   reviews by Dropbox. Moreover, Dropbox has not been rewarded for these searches, nor is there

                                                                          6   any evidence of positive encouragement by the government. Mr. Viramontes therefore has not

                                                                          7   shown that the government knew of and acquiesced in Dropbox’s pattern of conducting manual

                                                                          8   reviews of suspected child pornography.

                                                                          9          2.      Private Entity’s Intent to Assist Law Enforcement

                                                                         10          Mr. Viramontes fails to meet his burden under the second prong of Cleaveland as to both

                                                                         11   the                   and manual review. Under that prong, the court examines “whether the

                                                                         12   party performing the search intended to assist law enforcement efforts or further his own ends.”
United States District Court
                               For the Northern District of California




                                                                         13   Cleaveland, 38 F.3d at 1093. An interest solely in crime prevention is not an independent private

                                                                         14   motive. Reed, 15 F.3d at 932. Where the private party is motivated by a law enforcement purpose

                                                                         15   but also has a “legitimate, independent motivation to further its own ends,” no government

                                                                         16   conduct will be found unless the defendant proves that “the level of government involvement” was

                                                                         17   “so extensive as to trigger Fourth Amendment scrutiny.” Cleaveland, 38 F.3d at 1094 (internal

                                                                         18   quotation marks omitted) (citing Corngold v. United States, 367 F.2d 1, 5-6 (9th Cir. 1966)). In

                                                                         19   this regard, a government agent must “be involved either directly as a participant—not a mere

                                                                         20   witness—or indirectly as an encourager of the private person’s search.” United States v. Leffall,

                                                                         21   82 F.3d 343, 347 (9th Cir. 1996). Contrary to Mr. Viramontes argument, the fact that a private

                                                                         22   party intended to further a law enforcement purpose “in some way” does not convert the party’s

                                                                         23   conduct into governmental action. See Reply at 8-9 (citing United States v. Ackerman, 831 F.3d

                                                                         24   1292 (10th Cir. 2016)). Under Cleaveland, so long as the party had a legitimate, independent

                                                                         25   motivation, that motivation “was not negated by any dual motive to detect or prevent crime or

                                                                         26   assist the police.” 38 F.3d at 1094.

                                                                         27                  a.

                                                                         28          There is no evidence that Dropbox conducted voluntary searches for child pornography
                                                                                                                                7
                                                                                 Case 3:19-cr-00100-VC
                                                                                      3:16-cr-00508-EMCDocument
                                                                                                        Document61-6
                                                                                                                  79 Filed 03/13/18
                                                                                                                           12/23/20 Page 8
                                                                                                                                         9 of 21
                                                                                                                                              22




                                                                          1   with the intent directly to assist law enforcement. In contrast with Walther, where “Rivard opened

                                                                          2   the case with the expectation of probable reward from the DEA,” 651 F.2d at 792, there is no

                                                                          3   indication that Dropbox expected a quid pro quo for its voluntary searches. Though Dropbox is

                                                                          4   required by statute to report child pornography, it is not required to search for it. If anything,

                                                                          5   Dropbox risked potential liability under 18 U.S. C. § 2258B(c) by searching for child

                                                                          6   pornography.

                                                                          7          To be sure, Dropbox acknowledges it had an interest in searching for child pornography

                                                                          8   that may be deemed law-enforcement related. See Orig. Decl. ¶¶ 3-4 (describing business interest

                                                                          9   in enforcing policies that prohibit illegal content); Reed 15 F.3d at 932. However, that interest

                                                                         10   was in addition to its legitimate, independent purpose. Specifically, Dropbox conducted voluntary

                                                                         11   searches for child pornography, in part because “we do not want our services to be associated with

                                                                         12   or used to store [child abuse] content, and . . . users may stop using our services if they encounter
United States District Court
                               For the Northern District of California




                                                                         13   it.” Orig. Decl. ¶ 4. This is a business interest independent of law enforcement.

                                                                         14          In response, Mr. Viramontes tries to impugn Dropbox’s declarations that asserted such

                                                                         15   business interest. He argues that, contrary to Dropbox’s declarations, Dropbox did not search

                                                                         16               for child pornography in furtherance of a legitimate, independent motivation.

                                                                         17   According to Mr. Viramontes, the                   threaten Dropbox’s public image as a privacy-

                                                                         18   conscious service and therefore run against Dropbox’s business interests. See Def. Supp. Reply at

                                                                         19   7-8. Since conducting                  runs against Dropbox’s business interests, Dropbox could not

                                                                         20   have been motivated by those interests when it conducted the                       , and Dropbox’s

                                                                         21   declarations otherwise are “not candid.” See id. Instead, Mr. Viramontes asserts Dropbox’s true

                                                                         22   interest in conducting                is to assist law enforcement. See id. at 10. He also argues

                                                                         23   that if Dropbox were truly concerned about removing child pornography from its service, it would

                                                                         24   have used the government’s                                      to identify illicit files. Id. at 10.

                                                                         25   Instead, Dropbox                                            .

                                                                         26          Neither of Mr. Viramontes’ arguments is persuasive. It may be that Dropbox’s

                                                                         27            threaten Dropbox’s privacy-friendly theme and therefore may impair its business

                                                                         28   interests. However, it is also plausible that “users may stop using [Dropbox] if they encounter”
                                                                                                                                 8
                                                                                Case
                                                                                Case3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                        Document
                                                                                                               61-6
                                                                                                                 79 Filed
                                                                                                                    Filed12/23/20
                                                                                                                          03/13/18 Page
                                                                                                                                   Page10
                                                                                                                                        9 of
                                                                                                                                           of21
                                                                                                                                              22




                                                                          1   child pornography on the service, Orig. Decl. ¶ 4, in which case the                further

                                                                          2   Dropbox’s business interests.

                                                                          3            Mr. Viramontes’ argument regarding Dropbox’s decision to                                     is

                                                                          4   also unconvincing. It may be that using the government’s                      would have permitted

                                                                          5   Dropbox to more efficiently identify child pornography. However, there is no requirement that

                                                                          6   Dropbox use the best methods available to it. Moreover, Dropbox’s decision not to

                                                                          7                           cuts both ways. Dropbox’s                               would appear to

                                                                          8   undercut not only its private motive of finding and purging child pornography from its servers, but

                                                                          9   equally its supposed law-enforcement motive. Hence, Dropbox’s decision to

                                                                         10             is not probative on this issue.

                                                                         11            Furthermore, Mr. Viramontes has failed to prove “[a] government agent [was] involved

                                                                         12   either directly as a participant—not a mere witness—or indirectly as an encourager of the private
United States District Court
                               For the Northern District of California




                                                                         13   person’s search.” Leffall, 82 F.3d at 347. He has not shown that government involvement in

                                                                         14   Dropbox’s searches was “so extensive as to trigger Fourth Amendment scrutiny.” Cleaveland, 38

                                                                         15   F.3d at 1094. Mr. Viramontes has not argued or demonstrated that the government was involved

                                                                         16   in the               in any way. As noted above, there is no reward for searching for child

                                                                         17   pornography, nor is there a statutory command to do so. There is only a requirement to report

                                                                         18   discovered child pornography.

                                                                         19            Because Dropbox had a legitimate, independent motive for conducting its                  ,

                                                                         20   and because there was apparently no government involvement in these searches, Mr. Viramontes

                                                                         21   failed to meet the second prong of Cleaveland as to the                .

                                                                         22                   b.       Manual Review

                                                                         23            As to the manual review, Dropbox states that “the primary reason” it conducts such

                                                                         24   reviews is “to protect[] the privacy of its users” whose contents Dropbox would be disclosing to

                                                                         25   NCMEC. First Supp. Decl. ¶ 14. The manual review ensures that only reportable content is

                                                                         26   disclosed to NCMEC. Id. Additionally, “[b]ecause manual review is required for potential

                                                                         27   violations reported by individuals, the most consistent and efficient process is to conduct manual

                                                                         28   review for all” such content. Id. ¶ 15. Finally, Dropbox cites the
                                                                                                                                 9
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 10
                                                                                                                                        11 of 21
                                                                                                                                              22




                                                                          1                                          in identifying child pornography as cause to double check files

                                                                          2   identified by        . Id. ¶¶ 16-18.

                                                                          3          In response to these facially legitimate, independent motives, Mr. Viramontes notes that

                                                                          4   Dropbox                                                                        . Def. Supp. Reply at

                                                                          5   4-5. As a result, every file

                                                                          6              was known to Dropbox to be child pornography; no manual review was necessary. Id.

                                                                          7   Mr. Viramontes also argues that manual review “runs afoul” 18 U.S.C. § 2258B(c), which requires

                                                                          8   companies like Dropbox to minimize the number of employees exposed to child pornography. Id.

                                                                          9   at 5. Given these reasons not to conduct manual reviews, Mr. Viramontes concludes that

                                                                         10   Dropbox’s motive in manually reviewing files must be to destroy its users’ Fourth Amendment

                                                                         11   protection therein, permitting the government to open the file without a warrant. Id.

                                                                         12          Mr. Viramontes’ arguments are unconvincing. First, Mr. Viramontes argues that
United States District Court
                               For the Northern District of California




                                                                         13

                                                                         14

                                                                         15                          . First Supp. Decl. ¶¶ 17-18. Dropbox also states that

                                                                         16                                                            . Id. Confronted with

                                                                         17         , Dropbox implemented the manual search to confirm that identified files are child

                                                                         18   pornography before submitting a CyberTipline report. Id. As to the risk of liability under

                                                                         19   § 2258B(c), a company might plausibly undertake such risk for business purposes, such as to

                                                                         20   ensure only child pornography is reported and thereby avoid wrongfully jeopardizing its users’

                                                                         21   reputations. Mr. Viramontes fails to discredit Dropbox’s stated purposes in manually reviewing

                                                                         22   possible child pornography.

                                                                         23          Because Dropbox had a legitimate private motive in conducting manual reviews, Mr.

                                                                         24   Viramontes must show that government involvement in these reviews was “so extensive as to

                                                                         25   trigger Fourth Amendment scrutiny.” Cleaveland, 38 F.3d at 1094. Again, Mr. Viramontes has

                                                                         26   not demonstrated that the government was involved in or encouraged the manual review in any

                                                                         27   way. See Leffall, 82 F.3d at 347; cf. Walther, 652 F.2d at 793 (finding that airline employee was

                                                                         28   government agent was dependent on extensive government involvement, including prior rewards
                                                                                                                                 10
                                                                                  Case 3:19-cr-00100-VC
                                                                                       3:16-cr-00508-EMCDocument
                                                                                                         Document61-6
                                                                                                                   79 Filed 03/13/18
                                                                                                                            12/23/20 Page 11
                                                                                                                                          12 of 21
                                                                                                                                                22




                                                                          1   and encouragement).

                                                                          2           For the foregoing reasons, Mr. Viramontes failed to meet his burden under the second

                                                                          3   prong of Cleaveland as to the manual reviews.

                                                                          4                  c.      Conclusion

                                                                          5           Mr. Viramontes has not proved under Cleaveland that Dropbox acted as a government

                                                                          6   agent when it conducted                  and manual review of Mr. Viramontes’ files.

                                                                          7   B.      Consent

                                                                          8           There is a second reason to deny Mr. Viramontes’ motion to suppress. The evidence

                                                                          9   shows he consented to Dropbox’s search of his files. “The standard for measuring the scope of a

                                                                         10   suspect’s consent under the Fourth Amendment is that of ‘objective’ reasonableness—what would

                                                                         11   the typical reasonable person have understood by the exchange [granting consent]?” Florida v.

                                                                         12   Jimeno, 500 U.S. 248, 251 (1991). 1
United States District Court
                               For the Northern District of California




                                                                         13           When Mr. Viramontes created and used his Dropbox account, he agreed to Dropbox’s

                                                                         14   Terms of Service. See Orig. Decl., Ex. A. The Terms unequivocally permit Dropbox to “review

                                                                         15   your conduct and content for compliance with these Terms and our Acceptable Use Policy.” Id. at

                                                                         16   ECF 6. The Acceptable Use Policy clearly prohibits users from using the service to “publish or

                                                                         17   share materials that are unlawfully pornographic or indecent” or to “violate the law in any way.”

                                                                         18   Id. at ECF 11. Mr. Viramontes does not deny that he was aware of and agreed to the Terms of

                                                                         19   Service or Acceptable Use Policy. Instead, he contests only the specificity of the consent, arguing

                                                                         20   that “[n]othing in Dropbox’s terms of use indicates that it searches private user accounts for illegal

                                                                         21   content.” Reply at 12. He argues the Terms of Service and Acceptable Use Policy do not contain

                                                                         22   the specific words “search” and “monitor.” Id. As a result, he argues, he could not have

                                                                         23

                                                                         24   1
                                                                                United States v. Shaibu appears to require that consent to a search be “intelligently given.” 920
                                                                         25   F.2d 1423, 1426 (9th Cir. 1990). Given the terms of service, that standard was met here. In any
                                                                              event, that higher standard in Shaibu appears to have been based on the special status of the home
                                                                         26   in Fourth Amendment jurisprudence and is not applicable here. See id. The Court also notes that
                                                                              the Second Circuit has criticized Shaibu as inconsistent with Schneckloth v. Bustamonte, 412 U.S.
                                                                         27   218, 235-46 (1973), which held that consent to a search need not be knowing and intelligent. See
                                                                              United States v. Garcia, 56 F.3d 418, 424 (2d Cir. 1995) (noting inconsistency); see also
                                                                         28   Blakewood v. Harley, No. C 11-0142 LHK (PR), 2014 WL 877708, at *4 n.2 (N.D. Cal. Mar. 3,
                                                                              2014) (same and citing Garcia).
                                                                                                                                11
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 12
                                                                                                                                        13 of 21
                                                                                                                                              22




                                                                          1   “anticipat[ed] the breadth and depth of Dropbox’s intrusions.” Id. at 13.

                                                                          2          However, a “typical reasonable person,” Jimeno, 500 U.S. at 251, would have understood

                                                                          3   these terms to permit Dropbox to search its users’ files for unlawful content. The prohibition on

                                                                          4   sharing unlawful pornography together with permitting Dropbox to review “your conduct and

                                                                          5   content for compliance” could hardly mean anything other than a warning to users that Dropbox

                                                                          6   could search their files for unlawful pornography. Cf. Jimeno, 500 U.S. at 249, 251 (as the

                                                                          7   officer’s stated intent was to search for drugs, it was reasonable for the officer to conclude that the

                                                                          8   defendant’s consent extended to containers in the car that might bear drugs).

                                                                          9   C.     Reasonable Expectation of Privacy

                                                                         10          There is a third reason to deny Mr. Viramontes’ motion to suppress. In order to prevail on

                                                                         11   his Motion to Suppress, Mr. Viramontes must show that the government either intruded on his

                                                                         12   reasonable expectation of privacy (“REP”) or committed a common law trespass upon his person,
United States District Court
                               For the Northern District of California




                                                                         13   houses, papers, or effects. United States v. Jones, 565 U.S. 400, 409 (2012). As Mr. Viramontes’

                                                                         14   physical property interests have not been invaded, see Part V, infra, Mr. Viramontes must show

                                                                         15   that he had a reasonable expectation of privacy in his files.

                                                                         16          Under the reasonable expectation of privacy test, the defendant “must have both a

                                                                         17   subjective and an objectively reasonable expectation of privacy.” Katz v. United States, 389 U.S.

                                                                         18   347, 361 (1967) (Harlan, J., concurring). A defendant has a subjective expectation of privacy

                                                                         19   where he “manifest[s] a subjective expectation of privacy in the object of the challenged search,”

                                                                         20   and that expectation is objectively reasonable where “society is willing to recognize that

                                                                         21   expectation as reasonable.” California v. Ciraolo, 476 U.S. 207, 211 (1986) (citing Smith v.

                                                                         22   Maryland, 442 U.S. 735, 740 (1979)). Where a defendant exposes the disputed information to the

                                                                         23   public, however, his REP in that information is destroyed. Katz, 389 U.S. at 351.

                                                                         24          Each Dropbox file has a privacy setting with three options from which the user may

                                                                         25   choose: (1) keep the file private (inaccessible to anyone other than the user), (2) share the file with

                                                                         26   specific Dropbox users, who may then access the file by logging into their Dropbox account, and

                                                                         27   (3) create a URL for the file. First Supp. Decl. ¶¶ 2-7. When a user selects the URL option,

                                                                         28   Dropbox creates a URL for the file, whereupon the user can send the URL to others and anyone
                                                                                                                                12
                                                                                  Case 3:19-cr-00100-VC
                                                                                       3:16-cr-00508-EMCDocument
                                                                                                         Document61-6
                                                                                                                   79 Filed 03/13/18
                                                                                                                            12/23/20 Page 13
                                                                                                                                          14 of 21
                                                                                                                                                22




                                                                          1   with the URL can access the file. Id. Mr. Viramontes chose the third option, creating URLs for

                                                                          2   each of the 10 files at issue. Orig. Decl. ¶ 10; First Supp. Decl. ¶ 6. Mr. Viramontes does not

                                                                          3   dispute that he did so; he asserts only that he is “almost certain” that he never sent the URLs to

                                                                          4   anyone. Docket No. 46 ¶¶ 3-4; see also Def. Supp. Reply at 5. 2

                                                                          5           As an extra wrinkle, Dropbox employs a technical measure called a “<META> tag” to

                                                                          6   request that search engines not index its users’ publicly available files. First Supp. Decl. ¶ 5.

                                                                          7   Because of this, Mr. Viramontes’ 10 files would not have been locatable using popular search

                                                                          8   engines. This, however, does not bolster Mr. Viramontes’ subjective expectation of privacy,

                                                                          9   because there is no indication that he knew of or relied on this measure.

                                                                         10           The facts before the Court establish that Mr. Viramontes uploaded the 10 files to Dropbox,

                                                                         11   and then opted for the least private setting for each of them by creating publicly accessible URLs

                                                                         12   to the files. If Mr. Viramontes had wanted to share his files privately, he could have done so using
United States District Court
                               For the Northern District of California




                                                                         13   the second, intermediate privacy setting, which would not have allowed broad public access to his

                                                                         14   files. If Mr. Viramontes had not wanted to share his files, he could have opted for the first, most

                                                                         15   private setting. Given that Mr. Viramontes passed over two protective privacy settings in favor of

                                                                         16   a setting that permitted public access to his files, he did not manifest an expectation of privacy.

                                                                         17           Though not necessary to this order, the Court notes that Mr. Viramontes also would fail the

                                                                         18   objective prong of the Katz test. Mr. Viramontes’ 10 files were accessible to the public due to the

                                                                         19   URL privacy setting, although they were difficult to locate due to the <META> tag which made

                                                                         20   conventional Internet search tools ineffective. The situations is somewhat analogous to that in the

                                                                         21   unpublished Ninth Circuit memorandum decision United States v. Andrews, 923 F.2d 863, 1991

                                                                         22   WL 3070 (9th Cir. 1991) (unpublished memorandum decision). In that case, Andrews had

                                                                         23   traveled to a publicly accessible, “rugged, remote area” to conduct illegal activities not specified in

                                                                         24

                                                                         25   2
                                                                                Though Mr. Viramontes asserts that he did not allow “public access” to his Dropbox files and
                                                                         26   that his files were not “available to the general public,” Docket No. 46, he meant this only in the
                                                                              sense that a member of the public would need the URL to access the file. Docket No. 45 at 3:10-
                                                                         27   13 (“[T]he general public . . . could not have accessed the folders at issue here unless . . . of the
                                                                              general public somehow guessed . . . the url of the folder(s).”). Mr. Viramontes does not argue
                                                                         28   that he did not select the URL option. Dropbox’s declarations that he selected the URL option are
                                                                              credible and not disputed.
                                                                                                                                 13
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 14
                                                                                                                                        15 of 21
                                                                                                                                              22




                                                                          1   the opinion. Id. at *1. Law enforcement officers, acting on tips, followed Andrews and surveilled

                                                                          2   him using binoculars, a telescope, and a camera. Id. This ultimately led to Andrews’ conviction.

                                                                          3   On appeal, Andrews argued that the officers’ actions violated his REP. The Ninth Circuit

                                                                          4   disagreed: “Here, all the observations involved activities or objects in plain view. Anyone can

                                                                          5   enter the federally-owned lands in question. That Andrews took steps to go to a remote area of

                                                                          6   public land to hide his criminal activity does not make his expectation of privacy reasonable under

                                                                          7   the fourth amendment.” Id. Andrews suggests that Mr. Viramontes’ files were without Fourth

                                                                          8   Amendment protection because they were publicly available, and the fact that they were hard to

                                                                          9   locate is immaterial.

                                                                         10                   V.      NCMEC’S AND SERGEANT HEPPLER’S SEARCHES

                                                                         11          Mr. Viramontes argues that NCMEC and Sergeant Heppler also violated the Fourth

                                                                         12   Amendment when they conducted their respective searches on the 10 video files attached to the
United States District Court
                               For the Northern District of California




                                                                         13   CyberTipline report. Mot. at 10, 13-14. Upon receipt of the report and without a warrant,

                                                                         14   NCMEC staff had viewed 8 of the 10 child pornography files, see NCMEC Decl. ¶ 24, and

                                                                         15   Sergeant Heppler had opened all 10 of the files. SFPD Chronology, at KV 00152.

                                                                         16   A.     Reasonable Expectation of Privacy and Common Law Trespass

                                                                         17          Mr. Viramontes argues that NCMEC’s actions are subject to the Fourth Amendment

                                                                         18   because it is a government entity or agent. Mot. at 8. The basis for his argument is that NCMEC

                                                                         19   is charged by statute to aid law enforcement efforts in various ways pertaining to missing and

                                                                         20   exploited children, including operating the CyberTipline. Id. (citing 18 U.S.C. § 2258A and 42

                                                                         21   U.S.C. § 5773, now at 34 U.S.C. § 11293). The government responds that NCMEC is not a

                                                                         22   government entity or agent and that, in any case, NCMEC merely replicated Dropbox’s search.

                                                                         23   Opp. at 16-18. The government prevails under its latter argument, and the Court therefore need

                                                                         24   not decide whether NCMEC is a government entity or agent.

                                                                         25          “The Fourth Amendment is implicated only if the authorities use information with respect

                                                                         26   to which the expectation of privacy has not already been frustrated.” United States v. Jacobsen,

                                                                         27   466 U.S. 109, 117 (1984). Where a private party has performed a search, “the legality of the

                                                                         28   governmental search must be tested by the scope of the antecedent private search.” Id. at 115.
                                                                                                                              14
                                                                                  Case 3:19-cr-00100-VC
                                                                                       3:16-cr-00508-EMCDocument
                                                                                                         Document61-6
                                                                                                                   79 Filed 03/13/18
                                                                                                                            12/23/20 Page 15
                                                                                                                                          16 of 21
                                                                                                                                                22




                                                                          1   Here, Dropbox had opened each of the 10 video files to confirm that they contained apparent child

                                                                          2   pornography, eviscerating Mr. Viramontes’ expectation of privacy in those files. NCMEC then

                                                                          3   opened 8 of the files. Because NCMEC did not exceed the scope of Dropbox’s search, even if it

                                                                          4   were a government agent, it did not violate the Fourth Amendment.

                                                                          5           Mr. Viramontes argues that even if he could not prevail under Katz’s reasonable

                                                                          6   expectation of privacy standard, he prevails under United States v. Jones, 565 U.S. 400 (2012). In

                                                                          7   Jones, the Supreme Court held that “the Katz reasonable-expectation-of-privacy test has been

                                                                          8   added to, not substituted for, the common-law trespassory test.” Id. at 409 (emphasis original).

                                                                          9   Mr. Viramontes argues that NCMEC trespassed on Mr. Viramontes’ Dropbox account when it

                                                                         10   “seized and searched the files in Dropbox’s cybertip,” thereby violating the Fourth Amendment.

                                                                         11   Reply at 16.

                                                                         12           Jones, being rooted in physical trespass, is inapplicable. In Jones, “[t]he Government
United States District Court
                               For the Northern District of California




                                                                         13   physically occupied private property for the purpose of obtaining information.” 565 U.S. at 404.

                                                                         14   This implicated the Fourth Amendment, because “such a physical intrusion would have been

                                                                         15   considered a ‘search’ within the meaning of the Fourth Amendment when it was adopted.” Id.;

                                                                         16   see also id. at 407-11 (describing cases involving “physical intrusion” and “physical contact”).

                                                                         17   Though Mr. Viramontes cites United States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016), reh’g

                                                                         18   denied (Oct. 4, 2016), which extended Jones to the electronic context, this non-binding decision

                                                                         19   ignores Jones’ roots in common law trespass and is unpersuasive. Other courts have declined to

                                                                         20   apply Jones in similar cases. See, e.g., United States v. Lien, No. 16-cr-00393-RS-1, Docket No.

                                                                         21   45 at 7-8 (N.D. Cal. May 10, 2017), available at Opp., Ex. A, Attach. B (NCMEC did not trespass

                                                                         22   on defendant’s property within meaning of Jones when it opened files reported by Google, and

                                                                         23   Ackerman’s holding to the contrary is “simply unpersuasive.”). 3

                                                                         24

                                                                         25   3
                                                                                The Court notes that whether there is a Fourth Amendment violation based on Jones’ trespass
                                                                         26   theory is a different inquiry from whether, e.g., a statute enacted by Congress concerning
                                                                              computer hacking may be based upon or borrows concepts from common law trespass. Cf.
                                                                         27   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; hiQ Labs, Inc. v. Linkedin Corp.,         F. Supp.
                                                                              3d. , 2017 WL 3473663 (N.D. Cal. Aug. 14, 2017). The Fourth Amendment inquiry appears to
                                                                         28   examine trespass standards at the time of the Fourth Amendment’s adoption. See Jones, 565 U.S.
                                                                              at 404-05, 406.
                                                                                                                                15
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 16
                                                                                                                                        17 of 21
                                                                                                                                              22




                                                                          1          No party has physically trespassed upon Mr. Viramontes’ property. Where such “a classic

                                                                          2   trespassory search is not involved . . . resort must be had to Katz analysis.” Id. at 412-13. In

                                                                          3   particular, “[s]ituations involving merely the transmission of electronic signals without trespass

                                                                          4   would remain subject to Katz.” Id. at 411 (emphasis omitted). Such is the case here, and as

                                                                          5   discussed above, Mr. Viramontes cannot prevail under Katz. NCMEC did not violate Mr.

                                                                          6   Viramontes’ Fourth Amendment rights.

                                                                          7          Mr. Viramontes’ argument regarding Sergeant Heppler’s search of the files reported in the

                                                                          8   CyberTipline also relies on a Jones trespass. See Mot. at 13-14. For the reasons stated above,

                                                                          9   Jones is inapplicable. Furthermore, because Sergeant Heppler remained within the scope of

                                                                         10   Dropbox’s search by opening the 10 reported child pornography files, he did not intrude upon Mr.

                                                                         11   Viramontes’ reasonable expectation of privacy. Sergeant Heppler therefore did not violate Mr.

                                                                         12   Viramontes’ Fourth Amendment rights.
United States District Court
                               For the Northern District of California




                                                                         13   B.     Good-Faith Exception

                                                                         14          In addition to the above, there is a further reason to deny Mr. Viramontes’ motion to

                                                                         15   suppress: the good faith exception to the exclusionary rule. Under the good-faith exception,

                                                                         16   evidence obtained through a wrongful search may be excluded where “a reasonably well trained

                                                                         17   officer would have known that the search was illegal in light of all of the circumstances.” Herring

                                                                         18   v. United States, 555 U.S. 135, 145 (2009) (quoting United States v. Leon, 468 U.S. 897, 922 n.23

                                                                         19   (1984) (internal quotation marks omitted)). “[P]olice conduct must be sufficiently deliberate that

                                                                         20   exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is worth the

                                                                         21   price paid by the justice system.” Id. at 144. “But when the police act with an objectively

                                                                         22   reasonable good-faith belief that their conduct is lawful, or when their conduct involves only

                                                                         23   simple, isolated negligence,” exclusion is not appropriate. Id. at 238.

                                                                         24          Here, the good-faith exception precludes exclusion even if Dropbox had not manually

                                                                         25   reviewed the files searched by NCMEC and Sergeant Heppler, and even if Dropbox were a

                                                                         26   government agent.

                                                                         27          1.      Good-Faith Exception Where Dropbox Did Not Manually Review the Files

                                                                         28          Even if Dropbox had not manually reviewed the 10 child pornography files, the good-faith
                                                                                                                               16
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 17
                                                                                                                                        18 of 21
                                                                                                                                              22




                                                                          1   exception to the exclusionary rule applies to NCMEC’s and Sergeant Heppler’s searches.

                                                                          2          In Herring, an officer had arrested and searched the defendant based on an erroneous entry

                                                                          3   in an arrest warrant database. Herring, 555 U.S. at 137. The Supreme Court held that the good-

                                                                          4   faith exception applied to the officer’s conduct, because the conduct was insufficiently culpable to

                                                                          5   require exclusion. Id. at 144. In other words, “the good faith exception was met because the

                                                                          6   officer reasonably relied on an external source, which turned out to be erroneous.” United States

                                                                          7   v. Camous, 773 F.3d 932, 944 (9th Cir. 2014) (emphasis omitted) (discussing Herring). Here,

                                                                          8   Dropbox’s CyberTipline report prominently indicated that Dropbox had reviewed each child

                                                                          9   pornography file. See CyberTipline Report, at KV 00060-63 (answering “Yes” to “Was File

                                                                         10   Reviewed by the Company?” for each file). A reasonably well-trained officer considering the

                                                                         11   CyberTipline report would have no reason to doubt that Dropbox had already opened the files and

                                                                         12   that his own review of the same would implicate no further Fourth Amendment interest.
United States District Court
                               For the Northern District of California




                                                                         13          2.      Good-Faith Exception Where Dropbox Was a Government Agent

                                                                         14          Similarly, even if Dropbox were a government agent and the searches by Dropbox violated

                                                                         15   the Fourth Amendment, the good-faith exception precludes exclusion of evidence on that basis. In

                                                                         16   good-faith inquiries involving multiple government entities, “[i]t is necessary to consider the

                                                                         17   objective reasonableness, not only of the officers who eventually executed a warrant, but also of

                                                                         18   the officers . . . who provided information material to the probable-cause determination.” United

                                                                         19   States v. Leon, 468 U.S. 897, 923 n.24 (1984). An officer cannot obtain a search warrant by

                                                                         20   improper means, pass it to an innocent colleague for execution, and expect the good-faith

                                                                         21   exception to protect the resulting search. Id. Thus, if Dropbox were a government agent, both

                                                                         22   Dropbox’s and Sergeant Heppler’s actions must have been objectively reasonable for the good-

                                                                         23   faith exception to apply.

                                                                         24          Here, Dropbox voluntarily conducted searches with no involvement by law enforcement.

                                                                         25   A reasonably well-trained officer, whether in Dropbox’s, NCMEC’s, or Sergeant Heppler’s shoes,

                                                                         26   would not have concluded that Dropbox were a government agent. See Part IV.A, supra.

                                                                         27   Moreover, a reasonably well-trained officer would have concluded that Mr. Viramontes consented

                                                                         28   to Dropbox’s search in any case. See Part IV.B, supra.
                                                                                                                               17
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 18
                                                                                                                                        19 of 21
                                                                                                                                              22




                                                                          1          Viramontes’ argument in response relies on a part of the good-faith exception doctrine

                                                                          2   stemming from Davis v. United States, 564 U.S. 229 (2011). In Davis, officers had conducted a

                                                                          3   search in compliance with then-binding circuit precedent, but while appeal was pending in Davis,

                                                                          4   the Supreme Court held in a separate case that such searches are unconstitutional. Yet when Davis

                                                                          5   reached the Supreme Court, the Court held that exclusion was not warranted, because the officers’

                                                                          6   actions were insufficiently deliberate and culpable, being in reliance on binding precedent. Id. at

                                                                          7   240. The Court noted that the officers had not acted “deliberately, recklessly, or with gross

                                                                          8   negligence,” or even “recurring or systemic negligence.” Id. Therefore, “searches conducted in

                                                                          9   objectively reasonable reliance on binding appellate precedent are not subject to the exclusionary

                                                                         10   rule.” Id. at 231. Mr. Viramontes argues that Davis requires binding appellate precedent to trigger

                                                                         11   the good-faith exception and that such precedent is not present here. Reply at 19. For support, he

                                                                         12   cites United States v. Lara, in which the Ninth Circuit opined in dicta that Davis should not be
United States District Court
                               For the Northern District of California




                                                                         13   expanded to “cases in which the appellate precedent, rather than being binding, is (at best)

                                                                         14   unclear.” 815 F.3d 605, 613 (9th Cir. 2016).

                                                                         15          Mr. Viramontes’ reliance on Lara is insufficient. Even accepting Lara’s dicta regarding

                                                                         16   the limits of the Davis “binding appellate precedent” rule, that rule is only one facet of the good-

                                                                         17   faith exception. The touchstone of the good-faith exception remains “whether a reasonably well

                                                                         18   trained officer would have known that the search was illegal . . . . In making this determination,

                                                                         19   all of the circumstances . . . may be considered.” Leon, 468 U.S. at 922, n.23. As discussed

                                                                         20   above, NCMEC, Dropbox, and Sergeant Heppler acted reasonably and without the deliberateness

                                                                         21   and culpability necessary to trigger exclusion. Dropbox conducted its searches voluntarily without

                                                                         22   coercion or encouragement by the government; it pursued an independent business interests; and

                                                                         23   there was no substantial government involvement in the search of Mr. Viramontes’ files. Neither

                                                                         24   NCMEC, Dropbox, nor Sergeant Heppler have any significant reason to believe Dropbox was

                                                                         25   acting as a government agent, a fact necessary to implicate the Fourth Amendment.

                                                                         26          For the foregoing reasons, the good-faith exception precludes suppression of evidence,

                                                                         27   even if Dropbox had not manually reviewed the 10 apparent child pornography files or if Dropbox

                                                                         28   were a government agent.
                                                                                                                               18
                                                                                Case 3:19-cr-00100-VC
                                                                                     3:16-cr-00508-EMCDocument
                                                                                                       Document61-6
                                                                                                                 79 Filed 03/13/18
                                                                                                                          12/23/20 Page 19
                                                                                                                                        20 of 21
                                                                                                                                              22




                                                                          1                                    VI.    EVIDENTIARY HEARING

                                                                          2           Mr. Viramontes requests an evidentiary hearing so that he can test the credibility of

                                                                          3   Dropbox’s declarations. In particular, Mr. Viramontes points to Dropbox’s inaccurate declaration

                                                                          4   that all 17 files in its CyberTipline report were publicly shared and manually reviewed. Orig.

                                                                          5   Decl. ¶¶ 10-11. This representation also appears in Dropbox’s CyberTipline report. See

                                                                          6   CyberTipline Report KV 00060-63. In its second declaration, Dropbox corrected itself, stating

                                                                          7   that only the 10 child pornography files were publicly shared and manually reviewed, and that the

                                                                          8   other 7 files were automatically generated log files (and thus were not publicly available). First

                                                                          9   Supp. Decl. ¶ 6.

                                                                         10           Mr. Viramontes argues that Dropbox’s inaccurate original declaration casts doubt on

                                                                         11   whether Dropbox actually manually reviewed the 10 child pornography files. Def. Supp. Reply at

                                                                         12   2-4. Specifically, he argues that if Dropbox employees had manually reviewed all 17 files as
United States District Court
                               For the Northern District of California




                                                                         13   claimed in the CyberTipline report, they would have seen that 7 of the files were internal log files

                                                                         14   and would not have marked them as publicly available. Id. at 3-4. The 7 log files were

                                                                         15   nevertheless marked publicly available in the CyberTipline report. See CyberTipline Report, at

                                                                         16   KV 00060-63. Mr. Viramontes thereby concludes that the log files’ “Yes” boxes for “Was File

                                                                         17   Reviewed by Company?” and “Was File Publicly Available?” were checked automatically and

                                                                         18   without accompanying manual review—and that the 10 child pornography files’ boxes likely were

                                                                         19   also checked automatically and without manual review. Def. Supp. Reply at 4. In addition, Mr.

                                                                         20   Viramontes argues that Dropbox’s incorrect statement regarding the 7 log files casts doubt on all

                                                                         21   of Dropbox’s declarations generally. Id. at 3.

                                                                         22           “An evidentiary hearing on a motion to suppress need be held only when the moving

                                                                         23   papers allege facts with sufficient definiteness, clarity, and specificity to enable the trial court to

                                                                         24   conclude that contested issues of fact exist.” United States v. Howell, 231 F.3d 615, 620 (9th Cir.

                                                                         25   2000). Where suppression does not turn on the facts at issue, however, an evidentiary hearing is

                                                                         26   unnecessary. See id. at 621.

                                                                         27           Here, Dropbox via its Content Safety Lead Chengos Lim stated that all 17 files were

                                                                         28   publicly shared and manually reviewed. It then corrected itself, stating that only the 10 apparent
                                                                                                                                 19
                                                                                    Case 3:19-cr-00100-VC
                                                                                         3:16-cr-00508-EMCDocument
                                                                                                           Document61-6
                                                                                                                     79 Filed 03/13/18
                                                                                                                              12/23/20 Page 20
                                                                                                                                            21 of 21
                                                                                                                                                  22




                                                                          1   child pornography files were publicly shared and manually reviewed. That is all that Mr.

                                                                          2   Viramontes has pointed to. This contradiction is insufficient to create a disputed fact. First, Mr.

                                                                          3   Viramontes argues that all of Dropbox’s declarations are thrown into doubt because “[i]f Ms. Lim

                                                                          4   actually reviewed the files at issue here prior to writing her first declaration,” she would have

                                                                          5   known that 7 of the files were log files, not publicly available child pornography files. Def. Supp.

                                                                          6   Reply at 3. But the original declaration does not state that Lim reviewed the 17 files. It states

                                                                          7   only that “Dropbox’s records reflect that all 17 files” were publicly shared and manually reviewed.

                                                                          8   Orig. Decl. ¶¶ 10-11. Second, after realizing its mistake, Dropbox reaffirmed that the 10 video

                                                                          9   files were publicly shared and manually reviewed. First Supp. Decl. ¶ 6. Dropbox’s mistake in its

                                                                         10   original declaration, while creating some uncertainty, does not cast doubt on this subsequent

                                                                         11   reaffirmation. Third, Dropbox separately stated that, as a matter of operational efficiency, its

                                                                         12   policy is to manually review all potential child pornography files before submission to NCMEC,
United States District Court
                               For the Northern District of California




                                                                         13   regardless of how they are discovered. Orig. Decl. ¶ 8; First Supp. Decl. ¶ 14. The 10 files would

                                                                         14   have been subject to this policy, and nothing other than the singular overstatement of files

                                                                         15   reviewed casts doubt on the existence of this policy. Finally, Dropbox voluntarily revealed its

                                                                         16   mistake. Neither party had noticed the mistake, and Dropbox could have remained silent, in which

                                                                         17   case the mistake might never have surfaced. That Dropbox noticed and revealed the mistake lends

                                                                         18   credibility to its subsequent reaffirmation regarding the search of the 10 files.

                                                                         19             Though this is sufficient to deny Mr. Viramontes’ request for an evidentiary hearing, an

                                                                         20   evidentiary hearing regarding a motion to suppress may be denied where there are “no facts which,

                                                                         21   if proved, would allow the court to suppress” the evidence. Howell, 231 F.3d at 621. Even if Mr.

                                                                         22   Viramontes were able to prove that Dropbox had not manually reviewed the 10 video files, the

                                                                         23   good-faith exception precludes suppression.

                                                                         24   ///

                                                                         25   ///

                                                                         26   ///

                                                                         27   ///

                                                                         28   ///
                                                                                                                                20
                                                                               Case 3:19-cr-00100-VC
                                                                                    3:16-cr-00508-EMCDocument
                                                                                                      Document61-6
                                                                                                                79 Filed 03/13/18
                                                                                                                         12/23/20 Page 21
                                                                                                                                       22 of 21
                                                                                                                                             22




                                                                          1                                      VII.    CONCLUSION

                                                                          2         For the foregoing reasons, the motion to suppress and request for evidentiary hearing are

                                                                          3   DENIED.

                                                                          4         This order disposes of Docket No. 33.

                                                                          5

                                                                          6         IT IS SO ORDERED.

                                                                          7

                                                                          8   Dated: November 14, 2017

                                                                          9                                                 ______________________________________
                                                                                                                            EDWARD M. CHEN
                                                                         10                                                 United States District Judge
                                                                         11

                                                                         12
United States District Court
                               For the Northern District of California




                                                                         13

                                                                         14

                                                                         15

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                                                                            21
